Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of this 8th day of
September, 2009 by and between MDI, Inc., a Delaware corporation, with its
principal office at 12500 Network Blvd., Suite 306, San Antonio, Texas 78249
(the “Company”), Almana Networks International, Inc., a Delaware corporation
(“ANI”), and the undersigned Holders (each, a “Holder”).

 

WHEREAS, the Company desires to purchase 1,000 shares of the common stock, par
value $0.01 per share, of ANI (the “ANI Common Stock”), which constitute all of
the issued and outstanding shares of ANI, from the Holders (the “ANI Shares”);

 

WHEREAS, in consideration for the purchase of all the ANI Shares, the Company
will issue an aggregate of 9,500,000 shares of the common stock of the Company,
par value $0.01 per share (the “MDI Common Stock”) to the Holders as follows:
(i) 2,500,000 shares of MDI Common Stock subject to a right of repurchase as set
forth below (the “Repurchase Shares”); and (ii) 7,000,000 shares of MDI Common
Stock which shall be held in escrow by the Company and released to the Holders
per the terms of this Agreement (the “Escrow Shares”, and together with the
Repurchase Shares, the “Consideration”).

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:

 


I.                                         PURCHASE  OF ANI SHARES AND ISSUANCE
OF CONSIDERATION


 


1.1                                 SUBJECT TO THE TERMS AND CONDITIONS
HEREINAFTER SET FORTH, AT THE CLOSING, EACH HOLDER AGREES TO SELL AND TRANSFER
THE NUMBER OF SHARES OF ANI COMMON STOCK SET FORTH ON SCHEDULE A HERETO TO THE
COMPANY, ACCOMPANIED BY ANY NECESSARY STOCK POWERS OR OTHER INSTRUMENTS OF
TRANSFER.


 


1.2                                 SUBJECT TO THE TERMS AND CONDITIONS
HEREINAFTER SET FORTH, AND IN CONSIDERATION OF THE SALE AND TRANSFER OF THE
SHARES OF ANI COMMON STOCK REFERENCED IN SECTION 1.1 ABOVE, THE COMPANY AGREES
TO ISSUE TO EACH HOLDER AT CLOSING THE REPURCHASE SHARES SET FORTH ON SCHEDULE A
HERETO.


 


1.3                                 AT CLOSING, ONE OR MORE CERTIFICATES
REPRESENTING THE ESCROW SHARES SHALL BE ISSUED IN THE NAME OF THE HOLDERS AS SET
FORTH ON SCHEDULE A HERETO,  WILL BE HELD IN ESCROW BY THE COMPANY AND SHALL
CONSTITUTE AN ESCROW ACCOUNT (THE “ESCROW ACCOUNT”) TO BE RELEASED IN
INSTALLMENTS AS MORE FULLY DESCRIBED HEREIN.


 


(A)                                  AT THE END OF EACH CALENDAR MONTH AFTER THE
CLOSING DATE, ONE (1) SHARE OF THE ESCROW SHARES FOR EVERY $0.40 IN GROSS MARGIN
PRODUCED BY THE ANI CONTRACTS (AS DEFINED BELOW) SHALL BE RELEASED (THE
“RELEASED SHARES”) FROM THE ESCROW ACCOUNT AND DISTRIBUTED TO THE HOLDERS IN ONE
OR MORE STOCK CERTIFICATES REPRESENTING SUCH RELEASED SHARES. THE NUMBER OF
SHARES RELEASED TO EACH HOLDER SHALL BE DETERMINED BY DIVIDING SUCH HOLDER’S
NUMBER OF SHARES ISSUED PURSUANT TO THIS AGREEMENT BY 9,500,000, THEN
MULTIPLYING SUCH NUMBER BY THE TOTAL NUMBER OF RELEASED SHARES. AS USED HEREIN
“GROSS MARGIN” SHALL MEAN THE AMOUNT OF SALES LESS COSTS OF GOODS SOLD. AS USED
HEREIN, “ANI CONTRACTS” SHALL MEAN THE CONTRACTS, LICENSES AND OTHER

 

--------------------------------------------------------------------------------


 


AGREEMENTS LISTED ON EXHIBIT “A” AND ANY OTHER CONTRACTS, LICENSES OR AGREEMENTS
ENTERED INTO BY OR THROUGH ANI. WITHIN FIVE BUSINESS DAYS OF THE CALENDAR END OF
EACH MONTH, MDI SHALL DELIVER TO EACH HOLDER CERTIFICATES REPRESENTING THE
NUMBER OF SHARES TO BE RELEASED TO SUCH HOLDER AND A CERTIFICATION OF THE
CALCULATIONS THEREOF, WHICH SHALL BE ACCEPTABLE TO SUCH HOLDER. THE PARTIES
HERETO AGREE AND ACKNOWLEDGE THAT THE COMPANY SHALL HOLD AND SAFEGUARD THE
ESCROW ACCOUNT AND SHALL TREAT SUCH ACCOUNT AS A TRUST ACCOUNT IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT, AND SHALL HOLD AND DISPOSE OF THE ESCROW
ACCOUNT ONLY IN ACCORDANCE WITH THE TERMS HEREOF.  THE TIMING AND METHODOLOGY
FOR THE RELEASE OF THE ESCROW SHARES SHALL BE GOVERNED BY THE TERMS AND SUBJECT
TO THE CONDITIONS SET FORTH IN THIS AGREEMENT.


 


(B)                                 THE PARTIES HERETO AGREE FOR TAX PURPOSES TO
TREAT THE ESCROW SHARES WHILE RETAINED IN THE ESCROW ACCOUNT AS OWNED AND
RECEIVED BY THE HOLDERS AND NOT OWNED OR RETAINED BY MDI, AND TO FILE ALL TAX
RETURNS ON A BASIS CONSISTENT WITH SUCH TREATMENT.  IN FURTHERANCE OF THE
FOREGOING, THE HOLDERS SHALL HAVE ALL DIVIDEND AND VOTING RIGHTS AFFORDED TO THE
SHARES OF MDI COMMON STOCK THEN HELD IN THE ESCROW ACCOUNT PURSUANT TO MDI’S
ORGANIZATIONAL DOCUMENTS.


 


(C)                                  THE ESCROW CREATED PURSUANT TO THIS
AGREEMENT SHALL TERMINATE AT THE TIME THAT THE FULL AMOUNT OF THE ESCROW SHARES
HAS BEEN DISBURSED IN ACCORDANCE HEREWITH.


 


II.                         REPRESENTATIONS AND WARRANTIES OF HOLDERS. EACH
HOLDER REPRESENTS, AS TO THEMSELVES, SEVERALLY BUT NOT JOINTLY, THE FOLLOWING.


 


2.1                                 EACH HOLDER HAS ALL POWER AND AUTHORITY
NECESSARY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO CARRY OUT AND PERFORM
SUCH HOLDER’S OBLIGATIONS UNDER THE TERMS HEREOF.  EACH HOLDER HAS THE SOLE
POWER TO DISPOSE OF HIS OR ITS SHARES OF ANI COMMON STOCK EITHER AS HIS OR ITS
SOLE AND SEPARATE PROPERTY OR AS COMMUNITY PROPERTY, AS MAY BE APPLICABLE TO
SUCH HOLDER. THIS AGREEMENT, WHEN EXECUTED AND DELIVERED BY OR ON BEHALF OF A
HOLDER, WILL CONSTITUTE SUCH HOLDER’S VALID AND BINDING OBLIGATION, ENFORCEABLE
AGAINST HIM OR IT IN ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT SUCH
ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, MORATORIUM OR OTHER
SIMILAR LAWS AFFECTING OR RELATING TO CREDITORS’ RIGHTS GENERALLY, OR IS SUBJECT
TO GENERAL PRINCIPLES OF EQUITY.


 


2.2                                 EACH HOLDER IS THE OWNER OF THAT NUMBER OF
SHARES OF ANI COMMON STOCK SET FORTH ON SCHEDULE A.  SUCH SHARES OF ANI COMMON
STOCK CONSTITUTE SUCH HOLDER’S ENTIRE INTEREST IN THE OUTSTANDING CAPITAL STOCK
AND VOTING SECURITIES OF ANI.  NO OTHER PERSON OR ENTITY NOT A SIGNATORY TO THIS
AGREEMENT HAS A BENEFICIAL INTEREST IN OR A RIGHT TO ACQUIRE SUCH SHARES OF ANI
COMMON STOCK.  SUCH SHARES OF ANI COMMON STOCK ARE AND WILL BE AT CLOSING FREE
AND CLEAR OF ANY LIENS, CLAIMS, OPTIONS, CHARGES OR OTHER ENCUMBRANCES OTHER
THAN THE LIENS FOR TAXES NOT YET DUE AND PAYABLE.


 


III.                                 REPRESENTATIONS AND WARRANTIES OF ANI. ANI
REPRESENTS AND WARRANTS TO THE COMPANY THAT:


 


3.1                                 ANI IS A CORPORATION DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE.  ANI HAS
THE CORPORATE POWER TO OWN ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW
BEING CONDUCTED AND AS PROPOSED TO BE CONDUCTED AND IS DULY

 

--------------------------------------------------------------------------------


 


QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING IN EACH JURISDICTION IN WHICH
THE FAILURE TO BE SO QUALIFIED AND IN GOOD STANDING WOULD HAVE A MATERIAL
ADVERSE EFFECT ON ANI.  ANI IS NOT IN VIOLATION OF ANY OF THE PROVISIONS OF ITS
ARTICLES OF INCORPORATION OR BYLAWS.


 


3.2                                 ALL CORPORATE ACTION ON THE PART OF ANI
NECESSARY FOR THE AUTHORIZATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND
FOR THE PERFORMANCE OF ALL OF ITS OBLIGATIONS HEREUNDER HAS BEEN TAKEN, AND THIS
AGREEMENT CONSTITUTES A VALID, LEGALLY BINDING AND ENFORCEABLE OBLIGATION OF
ANI.


 


3.3                                 NO CONSENT, AUTHORIZATION, LICENSE, PERMIT,
REGISTRATION OR APPROVAL OF, OR EXEMPTION OR OTHER ACTION BY, ANY GOVERNMENTAL
OR PUBLIC BODY OR AUTHORITY IS REQUIRED IN CONNECTION WITH THE ANI’S EXECUTION
AND DELIVERY OF THIS AGREEMENT AND THE PERFORMANCE BY ANI OF ITS OBLIGATIONS
HEREUNDER, EXCEPT FOR ANY FILINGS REQUIRED BY APPLICABLE SECURITIES LAWS.


 


3.4                                 ANI’S EXECUTION AND DELIVERY OF THIS
AGREEMENT, PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, AND ITS CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY WILL NOT (I) VIOLATE ANY PROVISION OF ANY LAW,
STATUTE, RULE OR REGULATION TO WHICH ANI IS SUBJECT, (II) VIOLATE ANY JUDGMENT,
ORDER, WRIT, INJUNCTION OR DECREE OF ANY COURT APPLICABLE TO ANI, OR
(III) RESULT IN THE BREACH OF, OR BE IN CONFLICT WITH, ANY TERM, COVENANT,
CONDITION OR PROVISION OF, OR AFFECT THE VALIDITY, ENFORCEABILITY AND
SUBSISTENCE OF ANY AGREEMENT, INDENTURE, OR OTHER COMMITMENT TO WHICH ANI IS A
PARTY THAT WOULD MATERIALLY AND ADVERSELY AFFECT ANI.


 


3.5                                 THE AUTHORIZED CAPITAL STOCK OF ANI CONSISTS
SOLELY OF 1,000 SHARES OF ANI COMMON STOCK.  AS OF SEPTEMBER 8, 2009, 1,000
SHARES OF ANI COMMON STOCK WERE ISSUED AND OUTSTANDING.  SINCE SUCH DATE THERE
HAS BEEN NO CHANGE IN THE NUMBER OF ISSUED AND OUTSTANDING SHARES OF ANI COMMON
STOCK.  ALL OF THE ISSUED AND OUTSTANDING SHARES OF ANI COMMON STOCK ARE DULY
AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE.  THERE ARE NO
OUTSTANDING SUBSCRIPTIONS, OPTIONS, WARRANTS, RIGHTS (INCLUDING “PHANTOM” STOCK
RIGHTS), PREEMPTIVE RIGHTS OR OTHER CONTRACTS, COMMITMENTS, UNDERSTANDINGS OR
ARRANGEMENTS, INCLUDING ANY RIGHT OF CONVERSION OR EXCHANGE UNDER ANY
OUTSTANDING SECURITY, INSTRUMENT OR AGREEMENT (TOGETHER, “OPTIONS”), OBLIGATING
ANI TO ISSUE OR SELL ANY SHARES OF CAPITAL STOCK OF ANI OR TO GRANT, EXTEND OR
ENTER INTO ANY OPTION WITH RESPECT THERETO.


 


3.6                                 THERE ARE NO ACTIONS, SUITS, ARBITRATIONS OR
PROCEEDINGS PENDING OR THREATENED AGAINST, RELATING TO OR AFFECTING, NOR ARE
THERE ANY GOVERNMENTAL OR REGULATORY AUTHORITY INVESTIGATIONS OR AUDITS PENDING
OR THREATENED AGAINST, RELATING TO OR AFFECTING ANI OR ITS ASSETS AND PROPERTIES
WHICH, INDIVIDUALLY OR IN THE AGGREGATE, COULD BE REASONABLY EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON THE ABILITY OF ANI TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AND (II) ANI IS NOT SUBJECT TO ANY ORDER OF ANY
GOVERNMENTAL OR REGULATORY AUTHORITY WHICH, INDIVIDUALLY OR IN THE AGGREGATE,
COULD BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE ABILITY OF
ANI TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


3.7                                 ANI HOLDS ALL PERMITS, LICENSES, VARIANCES,
EXEMPTIONS, ORDERS AND APPROVALS OF ALL GOVERNMENTAL AND REGULATORY AUTHORITIES
NECESSARY FOR THE LAWFUL CONDUCT OF ITS BUSINESS (THE “ANI PERMITS”), EXCEPT FOR
FAILURES TO HOLD SUCH PERMITS, LICENSES, VARIANCES, EXEMPTIONS, ORDERS AND
APPROVALS WHICH, INDIVIDUALLY OR IN THE AGGREGATE, ARE NOT HAVING AND

 

--------------------------------------------------------------------------------


 


COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON ANI.  ANI
IS IN COMPLIANCE WITH THE TERMS OF THE ANI PERMITS, EXCEPT FAILURES TO COMPLY
WHICH, INDIVIDUALLY OR IN THE AGGREGATE ARE NOT HAVING AND COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON ANI.  ANI IS NOT IN VIOLATION
OF OR DEFAULT UNDER ANY LAW OR ORDER OF ANY GOVERNMENTAL OR REGULATORY
AUTHORITY.


 


3.8                                 ANI HAS ALL RIGHT, TITLE AND INTEREST IN, OR
A VALID AND BINDING LICENSE TO USE, ALL INTELLECTUAL PROPERTY USED IN OR
NECESSARY FOR THE CONDUCT OF THE BUSINESS OF ANI AS PRESENTLY CONDUCTED.  ANI IS
NOT IN DEFAULT (OR WITH THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH, WOULD BE
IN DEFAULT) UNDER ANY LICENSE TO USE SUCH INTELLECTUAL PROPERTY, SUCH
INTELLECTUAL PROPERTY IS NOT BEING INFRINGED BY ANY THIRD PARTY, AND ANI IS NOT
INFRINGING ANY INTELLECTUAL PROPERTY OF ANY THIRD PARTY.


 


IV.                                 REPRESENTATIONS BY THE COMPANY


 

The Company represents and warrants to each Holder that prior to the
consummation of this Offering and at the date of the closing of this offering
(the “Closing Date”), except as set forth on the Disclosure Schedule attached
hereto as Exhibit B (the “Disclosure Schedule”):

 


4.1                                 ORGANIZATION. EACH OF THE COMPANY AND THE
SUBSIDIARIES (AS HEREINAFTER DEFINED) IS A CORPORATION OR LIMITED LIABILITY
COMPANY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
ITS STATE OR COUNTRY OF ORGANIZATION AND HAS ALL REQUISITE CORPORATE OR LIMITED
LIABILITY COMPANY POWER AND AUTHORITY TO OWN AND LEASE ITS PROPERTIES, TO CARRY
ON ITS BUSINESS AS CURRENTLY CONDUCTED AND AS PROPOSED TO BE CONDUCTED, TO
EXECUTE AND DELIVER THE AGREEMENT AND CALL AGREEMENT (COLLECTIVELY, THE
“TRANSACTION DOCUMENTS”) AND TO CARRY OUT THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS AS APPROPRIATE AND IS DULY LICENSED OR QUALIFIED TO DO
BUSINESS AS A FOREIGN CORPORATION IN EACH JURISDICTION IN WHICH THE CONDUCT OF
ITS BUSINESS OR OWNERSHIP OR LEASING OF ITS PROPERTIES REQUIRES IT TO BE SO
QUALIFIED.


 


4.2                                 CAPITALIZATION.  THE AUTHORIZED CAPITAL
STOCK OF THE COMPANY CONSISTS SOLELY OF 100,000,000 SHARES OF COMMON STOCK, PAR
VALUE $0.01 PER SHARE, AND 2,000,000 SHARES OF PREFERRED STOCK, PAR VALUE $5.00
PER SHARE (“PREFERRED STOCK”).  AS OF SEPTEMBER 8, 2009, 3,913,439 SHARES OF
COMMON STOCK WERE ISSUED AND OUTSTANDING, 19,535 SHARES OF PREFERRED STOCK WERE
ISSUED AND OUTSTANDING, NO SHARES OF COMMON STOCK OR PREFERRED STOCK WERE HELD
IN THE TREASURY OF THE COMPANY AND 1,000,000 SHARES OF COMMON STOCK WERE
RESERVED FOR ISSUANCE UPON THE EXERCISE OF OPTIONS ISSUED PURSUANT TO THE MDI
OPTION PLANS.  THE COMPANY HAS NOT ISSUED ANY CAPITAL STOCK SINCE SUCH DATE
OTHER THAN PURSUANT TO THE EXERCISE OF EMPLOYEE STOCK OPTIONS AND/OR RESTRICTED
SHARES UNDER THE COMPANY’S STOCK OPTION PLANS. ALL ISSUED AND OUTSTANDING SHARES
OF THE COMPANY ARE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND HAVE NOT
BEEN ISSUED IN VIOLATION OF THE PREEMPTIVE RIGHTS OF ANY STOCKHOLDER OF THE
COMPANY. ALL PRIOR SALES BY THE COMPANY OF SECURITIES OF THE COMPANY WERE EITHER
REGISTERED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS OR EXEMPT FROM
SUCH REGISTRATION, AND NO SECURITY HOLDER HAS ANY RESCISSION RIGHTS WITH RESPECT
THERETO.


 


4.3                                 VALID ISSUANCE OF SHARES, ETC. THE
REPURCHASE SHARES AND ESCROW SHARES HAVE BEEN DULY AUTHORIZED, AND UPON ISSUANCE
PURSUANT TO THE TERMS HEREOF, WILL BE VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE AND NOT SUBJECT TO ANY ENCUMBRANCES, PREEMPTIVE RIGHTS OR

 

--------------------------------------------------------------------------------


 


ANY OTHER SIMILAR CONTRACTUAL RIGHTS OF THE STOCKHOLDERS OF THE COMPANY OR ANY
OTHER PERSON, OTHER THAN THE CALL AGREEMENT.


 


4.4                                 SUBSIDIARIES AND INVESTMENTS. EXCEPT FOR THE
SUBSIDIARIES SET FORTH ON SCHEDULE 4.4 OF THE DISCLOSURE SCHEDULE (THE
“SUBSIDIARIES”), THE COMPANY HAS NO SUBSIDIARIES. THE COMPANY DOES NOT OWN,
DIRECTLY OR INDIRECTLY, ANY CAPITAL STOCK OR OTHER EQUITY OWNERSHIP OR
PROPRIETARY INTERESTS IN ANY OTHER CORPORATION, ASSOCIATION, TRUST, PARTNERSHIP,
JOINT VENTURE OR OTHER ENTITY. THE COMPANY OWNS ALL OF THE CAPITAL STOCK OF THE
SUBSIDIARIES, AND THERE ARE NO WARRANTIES, OPTIONS, AGREEMENTS, CONVERTIBLE
SECURITIES, PREEMPTIVE RIGHTS TO SUBSCRIBE FOR OR OTHER COMMITMENTS PURSUANT TO
WHICH ANY OF THE SUBSIDIARIES MAY BECOME OBLIGATED TO ISSUE ANY SHARES OF ITS
CAPITAL STOCK OR ANY OTHER SECURITIES TO ANY PERSON OTHER THAN THE COMPANY. NO
ACTIONS HAVE BEEN TAKEN BY THE COMPANY OR THE COMPANY’S BOARD OF DIRECTORS WITH
RESPECT TO THE SALE OR DISPOSITION OF THE STOCK, OWNERSHIP INTERESTS OR ASSETS
OF THE SUBSIDIARIES.


 


4.5                                 TITLE.  EXCEPT AS SET FORTH ON THE
DISCLOSURE SCHEDULE, EACH OF THE COMPANY AND THE SUBSIDIARIES HAS GOOD AND VALID
TITLE TO ALL PROPERTIES AND ASSETS, OWNED BY IT, FREE AND CLEAR OF ALL LIENS,
CHARGES, ENCUMBRANCES OR RESTRICTIONS, EXCEPT SUCH AS ARE NOT MATERIALLY
SIGNIFICANT OR IMPORTANT IN RELATION TO THE COMPANY’S AND THE SUBSIDIARIES’
BUSINESS, TAKEN AS A WHOLE; EXCEPT AS SET FORTH ON THE DISCLOSURE SCHEDULE, ALL
OF THE MATERIAL LEASES AND SUBLEASES UNDER WHICH EACH OF THE COMPANY AND THE
SUBSIDIARIES IS THE LESSOR OR SUBLESSOR OF PROPERTIES OR ASSETS OR UNDER WHICH
EACH OF THE COMPANY AND THE SUBSIDIARIES HOLDS PROPERTIES OR ASSETS AS LESSEE OR
SUBLESSEE ARE IN FULL FORCE AND EFFECT, AND NEITHER THE COMPANY NOR ANY
SUBSIDIARY IS IN DEFAULT IN ANY MATERIAL RESPECT WITH RESPECT TO ANY OF THE
TERMS OR PROVISIONS OF ANY OF SUCH LEASES OR SUBLEASES, AND NO MATERIAL CLAIM
HAS BEEN ASSERTED BY ANYONE ADVERSE TO RIGHTS OF THE COMPANY OR ANY SUBSIDIARY
AS LESSOR, SUBLESSOR, LESSEE OR SUBLESSEE UNDER ANY OF THE LEASES OR SUBLEASES
MENTIONED ABOVE, OR AFFECTING OR QUESTIONING THE RIGHT OF THE COMPANY OR ANY
SUBSIDIARIES TO CONTINUED POSSESSION OF THE LEASED OR SUBLEASED PREMISES OR
ASSETS UNDER ANY SUCH LEASE OR SUBLEASE. THE COMPANY OWNS OR LEASES ALL SUCH
PROPERTIES AS ARE NECESSARY TO ITS OPERATIONS AS NOW CONDUCTED AND TO BE
CONDUCTED, AS PRESENTLY PLANNED.


 


4.6                                 PROPRIETARY RIGHTS.  EACH OF THE COMPANY AND
THE SUBSIDIARIES OWNS OR POSSESSES ADEQUATE AND ENFORCEABLE RIGHTS TO USE ALL
PATENTS, PATENT APPLICATIONS, TRADEMARKS, SERVICE MARKS, COPYRIGHTS, TRADE
SECRETS, PROCESSES, FORMULATIONS, TECHNOLOGY OR KNOW-HOW USED OR PROPOSED TO BE
USED IN THE CONDUCT OF ITS BUSINESS (THE “PROPRIETARY RIGHTS”). OTHER THAN AS
SET FORTH IN THE COMPANY’S FILINGS WITH THE SEC OR THE DISCLOSURE SCHEDULE,
NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED ANY NOTICE OF ANY CLAIMS,
NOR DOES IT HAVE ANY KNOWLEDGE OF ANY THREATENED CLAIMS, AND KNOWS OF NO FACTS
WHICH WOULD FORM THE BASIS OF ANY CLAIM, ASSERTED BY ANY PERSON TO THE EFFECT
THAT THE SALE OR USE OF ANY PRODUCT OR PROCESS NOW USED OR OFFERED BY THE
COMPANY OR ANY SUBSIDIARY OR PROPOSED TO BE USED OR OFFERED BY THE COMPANY OR
ANY SUBSIDIARY INFRINGES ON ANY PATENTS OR INFRINGES UPON THE USE OF ANY SUCH
PROPRIETARY RIGHTS OF ANOTHER PERSON AND, TO THE BEST OF THE COMPANY’S
KNOWLEDGE, NO OTHERS HAVE INFRINGED THE COMPANY’S OR ANY SUBSIDIARY’S
PROPRIETARY RIGHTS.


 


4.7                                 LITIGATION.  OTHER THAN AS SET FORTH IN THE
COMPANY’S FILINGS WITH THE SEC OR THE DISCLOSURE SCHEDULE, THERE IS NO MATERIAL
ACTION, SUIT, INVESTIGATION, CUSTOMER COMPLAINT, CLAIM OR PROCEEDING AT LAW OR
IN EQUITY BY OR BEFORE ANY ARBITRATOR, GOVERNMENTAL INSTRUMENTALITY OR OTHER
AGENCY NOW PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED AGAINST THE

 

--------------------------------------------------------------------------------


 


COMPANY OR ANY SUBSIDIARY THE ADVERSE OUTCOME OF WHICH WOULD MATERIALLY
ADVERSELY AFFECT THE COMPANY’S OR ANY SUBSIDIARY’S BUSINESS OR PROSPECTS. EXCEPT
AS SET FORTH IN THE DISCLOSURE SCHEDULE, NEITHER THE COMPANY NOR ANY SUBSIDIARY
IS SUBJECT TO ANY JUDGMENT, ORDER, WRIT, INJUNCTION OR DECREE OF ANY FEDERAL,
STATE, MUNICIPAL OR OTHER GOVERNMENTAL DEPARTMENT, COMMISSION, BOARD, BUREAU,
AGENCY OR INSTRUMENTALITY, DOMESTIC OR FOREIGN WHICH WOULD MATERIALLY ADVERSELY
AFFECT THE COMPANY’S OR ANY SUBSIDIARY’S BUSINESS OR PROSPECTS.


 


4.8                                 NON-DEFAULTS; NON-CONTRAVENTION.  THE
EXECUTION AND DELIVERY OF THE TRANSACTION DOCUMENTS AND CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN WILL NOT RESULT IN A VIOLATION OF OR
CONSTITUTE A DEFAULT IN THE PERFORMANCE OR OBSERVANCE OF ANY OBLIGATION, NOR
RESULT IN OR GIVE TO ANY PERSON ANY RIGHT OF PAYMENT OR REIMBURSEMENT,
TERMINATION, CANCELLATION, MODIFICATION OR ACCELERATION OF, OR RESULT IN THE
CREATION OR IMPOSITION OF ANY LIEN UPON ANY OF THE ASSETS OR PROPERTIES OF THE
COMPANY OR ANY SUBSIDIARIES (I) UNDER ITS CERTIFICATE OF INCORPORATION, OR ITS
BY-LAWS, OR ANY INDENTURE, MORTGAGE, CONTRACT, MATERIAL PURCHASE ORDER OR OTHER
AGREEMENT OR INSTRUMENT TO WHICH THE COMPANY OR ANY SUBSIDIARY IS A PARTY OR BY
WHICH IT OR ITS PROPERTY IS BOUND OR AFFECTED OR (II) WITH RESPECT TO ANY
MATERIAL ORDER, WRIT, INJUNCTION OR DECREE OF ANY COURT OF ANY FEDERAL, STATE,
MUNICIPAL OR OTHER GOVERNMENTAL DEPARTMENT, COMMISSION, BOARD, BUREAU, AGENCY OR
INSTRUMENTALITY, DOMESTIC OR FOREIGN, AND THERE EXISTS NO CONDITION, EVENT OR
ACT WHICH CONSTITUTES, NOR WHICH AFTER NOTICE, THE LAPSE OF TIME OR BOTH, COULD
CONSTITUTE A DEFAULT UNDER ANY OF THE FOREGOING, WHICH IN EITHER CASE WOULD HAVE
A MATERIAL ADVERSE EFFECT ON THE BUSINESS, FINANCIAL CONDITION OR PROSPECTS OF
THE COMPANY OR ANY SUBSIDIARY. TO THE KNOWLEDGE OF THE COMPANY, NEITHER THE
COMPANY NOR ANY SUBSIDIARY IS IN VIOLATION OF OR DEFAULT UNDER ANY OF (I) OR
(II) ABOVE.


 


4.9                                 TAXES.  EACH OF THE COMPANY AND THE
SUBSIDIARIES HAS FILED ALL FEDERAL, STATE, LOCAL AND FOREIGN TAX RETURNS WHICH
ARE REQUIRED TO BE FILED BY IT AND ALL SUCH RETURNS ARE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS. EACH OF THE COMPANY AND THE SUBSIDIARIES HAS PAID ALL TAXES
PURSUANT TO SUCH RETURNS OR PURSUANT TO ANY ASSESSMENTS RECEIVED BY IT OR WHICH
IT IS OBLIGATED TO WITHHOLD FROM AMOUNTS OWING TO ANY EMPLOYEE, CREDITOR OR
THIRD PARTY. EACH OF THE COMPANY AND THE SUBSIDIARIES HAS PROPERLY ACCRUED ALL
TAXES REQUIRED TO BE ACCRUED. NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS WAIVED
ANY STATUTE OF LIMITATIONS WITH RESPECT TO TAXES OR AGREED TO ANY EXTENSION OF
TIME WITH RESPECT TO ANY TAX ASSESSMENT OR DEFICIENCY.


 


4.10                           COMPLIANCE WITH LAWS; LICENSES, ETC.  OTHER THAN
AS SET FORTH IN THE COMPANY’S FILINGS WITH THE SEC AND THE DISCLOSURE SCHEDULE,
NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED NOTICE OF ANY VIOLATION OF
OR NONCOMPLIANCE WITH ANY FEDERAL, STATE, LOCAL OR FOREIGN, LAWS, ORDINANCES,
REGULATIONS AND ORDERS APPLICABLE TO ITS BUSINESS WHICH HAS NOT BEEN CURED, THE
VIOLATION OF, OR NONCOMPLIANCE WITH WHICH, WOULD HAVE A MATERIALLY ADVERSE
EFFECT ON THE BUSINESS OR OPERATIONS OF THE COMPANY OR ANY SUBSIDIARY. TO THE
KNOWLEDGE OF THE COMPANY, EACH OF THE COMPANY AND THE SUBSIDIARIES HAS ALL
LICENSES AND PERMITS AND OTHER GOVERNMENTAL CERTIFICATES, AUTHORIZATIONS AND
PERMITS AND APPROVALS (COLLECTIVELY, “LICENSES”) REQUIRED BY EVERY FEDERAL,
STATE AND LOCAL GOVERNMENT OR REGULATORY BODY FOR THE OPERATION OF ITS BUSINESS
AS CURRENTLY CONDUCTED AND THE USE OF ITS PROPERTIES, EXCEPT WHERE THE FAILURE
TO BE LICENSED WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS OF THE
COMPANY OR ANY SUBSIDIARY. THE LICENSES ARE IN FULL FORCE AND EFFECT AND NO
VIOLATIONS ARE OR HAVE BEEN RECORDED IN RESPECT OF ANY LICENSE AND NO PROCEEDING
IS PENDING OR THREATENED TO REVOKE OR LIMIT ANY THEREOF.

 

--------------------------------------------------------------------------------


 


4.11                           AUTHORIZATION OF AGREEMENT, ETC.  THE COMPANY HAS
THE NECESSARY CORPORATE POWER AND AUTHORITY TO ENTER INTO THE TRANSACTION
DOCUMENTS AND TO PERFORM ITS OBLIGATIONS HEREUNDER AND THEREUNDER AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.  THE EXECUTION,
DELIVERY AND PERFORMANCE OF THE TRANSACTION DOCUMENTS BY THE COMPANY AND THE
CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
HAVE BEEN DULY AND VALIDLY APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY. NO
OTHER CORPORATE PROCEEDINGS ARE NECESSARY TO AUTHORIZE THE EXECUTION, DELIVERY
AND PERFORMANCE OF THE TRANSACTION DOCUMENTS BY THE COMPANY, AND THE
CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY.  THE TRANSACTION DOCUMENTS HAVE BEEN DULY AND VALIDLY EXECUTED AND
DELIVERED BY THE COMPANY AND CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF
THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH THEIR TERMS.


 


4.12                           BROKERS.  NEITHER THE COMPANY NOR ANY OF ITS
OFFICERS, DIRECTORS, EMPLOYEES OR STOCKHOLDERS HAS EMPLOYED ANY BROKER OR FINDER
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


4.13                           TITLE TO SHARES.  THE REPURCHASE SHARES AND
ESCROW SHARES, WHEN ISSUED AND DELIVERED WILL BE VALIDLY ISSUED AND OUTSTANDING,
FULLY PAID AND NONASSESSABLE. WHEN CERTIFICATES REPRESENTING THE SECURITIES
COMPRISING THE REPURCHASE SHARES AND ESCROW SHARES SHALL HAVE BEEN DULY
DELIVERED TO THE HOLDER (OR THE ESCROW AGENT), THE HOLDER SHALL HAVE GOOD AND
VALID TITLE TO THE REPURCHASE SHARES AND ESCROW SHARES FREE AND CLEAR OF ALL
LIENS, ENCUMBRANCES AND CLAIMS WHATSOEVER (WITH THE EXCEPTION OF THE ESCROW
PROVISIONS OF THIS AGREEMENT, THE CALL AGREEMENT, AND THE EXCEPTION OF CLAIMS
ARISING OR THROUGH THE ACTS OF THE HOLDER AND EXCEPT AS ARISING FROM APPLICABLE
FEDERAL AND STATE SECURITIES LAWS), AND THE COMPANY SHALL HAVE PAID ALL TAXES,
IF ANY, IN RESPECT OF THE ORIGINAL ISSUANCE THEREOF.


 


4.14                           RIGHT OF FIRST REFUSAL.  NO PERSON, FIRM OR OTHER
BUSINESS ENTITY IS A PARTY TO ANY AGREEMENT, CONTRACT OR UNDERSTANDING, WRITTEN
OR ORAL ENTITLING SUCH PARTY TO A RIGHT OF FIRST REFUSAL WITH RESPECT TO THE
COMPANY.


 


4.15                           SECURITIES EXCHANGE ACT COMPLIANCE.  TO THE
KNOWLEDGE OF THE COMPANY, THE COMPANY HAS FILED WITH THE SEC ON A TIMELY BASIS
ALL FILINGS REQUIRED OF A COMPANY WHOSE SECURITIES HAVE BEEN REGISTERED UNDER
THE EXCHANGE ACT. ALL INFORMATION CONTAINED IN SUCH FILINGS IS TRUE, ACCURATE
AND COMPLETE IN ALL MATERIAL RESPECTS. THE COMPANY SHALL USE ITS BEST EFFORTS TO
MAINTAIN THE REGISTRATION OF ITS COMMON STOCK UNDER THE EXCHANGE ACT AND TO MAKE
ALL FILINGS THEREUNDER ON A TIMELY BASIS. FOR THE PURPOSE OF THIS PARAGRAPH,
FILINGS PURSUANT TO RULE 12B-25 OF THE EXCHANGE ACT SHALL BE DEEMED TIMELY.


 


4.16                           SARBANES-OXLEY.  TO THE KNOWLEDGE OF THE COMPANY,
THE COMPANY IS IN MATERIAL COMPLIANCE WITH ALL PROVISIONS OF THE SARBANES-OXLEY
ACT OF 2002 WHICH ARE APPLICABLE TO IT AS OF THE CLOSING DATE.


 


4.17                           REGISTRATION RIGHTS.  NO PERSON HAS ANY RIGHT TO
CAUSE THE COMPANY TO EFFECT THE REGISTRATION UNDER THE ACT OF ANY SECURITIES OF
THE COMPANY.


 


4.18                           WARRANTS, PREEMPTIVE RIGHTS, ETC.  EXCEPT AS SET
FORTH IN THE COMPANY’S FILINGS WITH THE SEC AND THE DISCLOSURE SCHEDULE, THERE
ARE NOT, NOR WILL THERE BE IMMEDIATELY

 

--------------------------------------------------------------------------------


 


AFTER THE CLOSING (AS HEREINAFTER DEFINED), ANY OUTSTANDING WARRANTS, OPTIONS
(EXCEPT OPTIONS ISSUED PURSUANT TO, OR UPON CONVERSION OF ANY OPTION ISSUED
PURSUANT TO, THE COMPANY’S EMPLOYEE STOCK OPTION PLAN, AGREEMENTS, CONVERTIBLE
SECURITIES, PREEMPTIVE RIGHTS TO SUBSCRIBE FOR OR OTHER COMMITMENTS PURSUANT TO
WHICH THE COMPANY IS, OR MAY BECOME, OBLIGATED TO ISSUE ANY SHARES OF ITS
CAPITAL STOCK OR OTHER SECURITIES OF THE COMPANY AND THIS OFFERING WILL NOT
CAUSE ANY ANTI-DILUTION ADJUSTMENTS TO SUCH SECURITIES OR COMMITMENTS.


 


4.19                           FINANCIAL STATEMENTS.  THE COMPANY’S FORM 10-K
FOR THE YEAR ENDED DECEMBER 31, 2008 CONTAINS THE COMPANY’S (I) BALANCE SHEETS
AT DECEMBER 31, 2008 (THE “BALANCE SHEET DATE”), (II) STATEMENTS OF OPERATIONS
FOR EACH OF THE LAST TWO YEARS ENDING DECEMBER 31, 2007 AND DECEMBER 31, 2008,
AND (III) STATEMENTS OF CASH FLOW FOR EACH OF THE LAST TWO YEARS ENDING
DECEMBER 31, 2007 AND DECEMBER 31, 2008 (HEREINAFTER REFERRED TO COLLECTIVELY AS
THE “FINANCIAL STATEMENTS”). THE FINANCIAL STATEMENTS HAVE BEEN PREPARED IN
CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES CONSISTENTLY APPLIED
AND SHOW ALL MATERIAL LIABILITIES, ABSOLUTE OR CONTINGENT, OF THE COMPANY
REQUIRED TO BE RECORDED THEREON AND PRESENT FAIRLY THE FINANCIAL POSITION AND
RESULTS OF OPERATIONS OF THE COMPANY AS OF THE DATES AND FOR THE PERIODS
INDICATED.


 


4.20                           ABSENCE OF CHANGES.  OTHER THAN AS SET FORTH IN
THE COMPANY’S FILINGS WITH THE SEC AND THE DISCLOSURE SCHEDULE, SINCE THE
BALANCE SHEET DATE, NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS INCURRED ANY
LIABILITIES OR OBLIGATIONS, DIRECT OR CONTINGENT, NOT IN THE ORDINARY COURSE OF
BUSINESS, OR ENTERED INTO ANY TRANSACTION NOT IN THE ORDINARY COURSE OF
BUSINESS, WHICH IS MATERIAL TO THE BUSINESS OF THE COMPANY AND THE SUBSIDIARIES,
TAKEN AS A WHOLE, AND THERE HAS NOT BEEN ANY CHANGE IN THE CAPITAL STOCK OF, OR
ANY INCURRENCE OF LONG-TERM DEBT BY, THE COMPANY OR ANY SUBSIDIARY, OR ANY
ISSUANCE OF OPTIONS, WARRANTS OR OTHER RIGHTS TO PURCHASE THE CAPITAL STOCK OF
THE COMPANY OR ANY SUBSIDIARY, OR ANY ADVERSE CHANGE OR ANY DEVELOPMENT
INVOLVING, SO FAR AS THE COMPANY CAN NOW REASONABLY FORESEE, A PROSPECTIVE
ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE), NET WORTH, RESULTS OF
OPERATIONS, BUSINESS, KEY PERSONNEL OR PROPERTIES WHICH WOULD BE MATERIAL TO THE
BUSINESS OR FINANCIAL CONDITION OF THE COMPANY OR ANY SUBSIDIARY, AND NEITHER
THE COMPANY NOR ANY SUBSIDIARY HAS BECOME A PARTY TO, AND NEITHER THE BUSINESS
NOR THE PROPERTY OF THE COMPANY OR ANY SUBSIDIARY HAS BECOME THE SUBJECT OF, ANY
MATERIAL LITIGATION WHETHER OR NOT IN THE ORDINARY COURSE OF BUSINESS.


 


V.                                     CLOSING


 


5.1                                 CLOSING.  THE CLOSING OF THE TRANSACTION
CONTEMPLATED HEREBY (THE “CLOSING”) SHALL TAKE PLACE AT THE OFFICES OF THE
COMPANY AS SOON AS PRACTICABLE AFTER EACH OF THE CLOSING CONDITIONS HERETO HAS
BEEN MET OR WAIVED, WHICH DATE (THE “CLOSING DATE”) MAY BE ACCELERATED OR
ADJOURNED BY AGREEMENT BETWEEN THE COMPANY AND THE HOLDERS.


 


5.2                                 CONDITIONS TO HOLDER’S OBLIGATIONS.  THE
OBLIGATIONS OF THE HOLDER HEREUNDER WILL BE SUBJECT TO THE ACCURACY OF THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY HEREIN CONTAINED AS OF THE DATE
HEREOF AND AS OF THE CLOSING DATE, AND TO THE PERFORMANCE BY THE COMPANY OF ITS
OBLIGATIONS HEREUNDER AND TO THE FOLLOWING ADDITIONAL CONDITIONS:

 

--------------------------------------------------------------------------------


 


(A)                                  COMPLIANCE WITH AGREEMENTS. THE COMPANY
WILL HAVE COMPLIED WITH ALL AGREEMENTS AND SATISFIED ALL CONDITIONS ON ITS PART
TO BE PERFORMED OR SATISFIED HEREUNDER AT OR PRIOR TO THE CLOSING; AND


 


(B)                                 CORPORATE ACTION. THE COMPANY WILL HAVE
TAKEN ALL NECESSARY CORPORATE ACTION, INCLUDING, WITHOUT LIMITATION, OBTAINING
THE APPROVAL OF THE COMPANY’S BOARD OF DIRECTORS, FOR THE EXECUTION AND DELIVERY
OF THE TRANSACTION DOCUMENTS, AND THE PERFORMANCE BY THE COMPANY OF ITS
OBLIGATIONS HEREUNDER AND THEREUNDER.


 


(C)                                  CALL AGREEMENT. THE COMPANY SHALL HAVE
EXECUTED THE CALL AGREEMENT, IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS
EXHIBIT C.


 


(D)                                 LEGAL OPINION. THE INVESTOR SHALL HAVE
RECEIVED FROM THE GENERAL COUNSEL OF THE COMPANY AN OPINION ADDRESSED TO
INVESTOR, IN SUBSTANTIALLY THE FORM OF EXHIBIT D HERETO.


 


(E)                                  STOCK PURCHASE AGREEMENT. ALL CONDITIONS TO
THE CLOSING (OTHER THAN THE EFFECTIVENESS OF THIS AGREEMENT) OF THAT CERTAIN
STOCK PURCHASE AGREEMENT, DATED AS OF AUGUST 28, 2009, BY AND AMONG THE COMPANY
AND MDI INVESTMENTS, LLC SHALL HAVE BEEN MET OR WAIVED.


 


5.3                                 CONDITIONS TO COMPANY’S OBLIGATIONS. THE
OBLIGATIONS OF THE COMPANY HEREUNDER WILL BE SUBJECT TO THE ACCURACY OF THE
REPRESENTATIONS AND WARRANTIES OF THE HOLDERS AND ANI CONTAINED HEREIN AS OF THE
DATE HEREOF AND AS OF THE CLOSING DATE, AND TO THE PERFORMANCE BY THE HOLDERS
AND ANI OF THEIR OBLIGATIONS HEREUNDER AND TO THE FOLLOWING ADDITIONAL
CONDITIONS:


 


(A)                                  COMPLIANCE WITH AGREEMENTS. THE HOLDERS AND
THE COMPANY WILL HAVE COMPLIED WITH ALL AGREEMENTS AND SATISFIED ALL CONDITIONS
ON ITS PART TO BE PERFORMED OR SATISFIED HEREUNDER AT OR PRIOR TO THE CLOSING;
AND


 


(B)                                 CORPORATE ACTION. ANI WILL HAVE TAKEN ALL
NECESSARY CORPORATE ACTION, INCLUDING, WITHOUT LIMITATION, OBTAINING THE
APPROVAL OF IT’S BOARD OF DIRECTORS, FOR THE EXECUTION AND DELIVERY OF THE STOCK
PURCHASE AGREEMENT, AND THE PERFORMANCE BY ANI OF ITS OBLIGATIONS HEREUNDER AND
THEREUNDER.


 


(C)                                  CALL AGREEMENT. THE HOLDERS SHALL HAVE
EXECUTED THE CALL AGREEMENT, IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS
EXHIBIT C.


 


(D)                                 THE COMPANY SHALL HAVE RECEIVED FROM ANDREWS
KURTH LLP AN OPINION ADDRESSED TO THE COMPANY, IN SUBSTANTIALLY THE FORM OF
EXHIBIT E HERETO.


 


VI.                                 TERMS OF INVESTMENT


 


6.1                                 EXPENSES OF OFFERING.  EACH PARTY HERETO
SHALL BEAR ITS OWN EXPENSES INCURRED IN CONNECTION WITH THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 


6.2                                 THE HOLDER HEREBY AUTHORIZES AND DIRECTS THE
COMPANY TO DELIVER THE SECURITIES TO BE ISSUED TO SUCH HOLDER PURSUANT TO THIS
STOCK PURCHASE AGREEMENT TO THE ADDRESS INDICATED HEREIN.


 


VII.                             MISCELLANEOUS


 


7.1                                 ANY NOTICE OR OTHER COMMUNICATION GIVEN
HEREUNDER SHALL BE DEEMED SUFFICIENT IF IN WRITING AND SENT BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO THE COMPANY, AT ITS
REGISTERED OFFICE, 12500 NETWORK BLVD., SUITE 306, SAN ANTONIO, TEXAS 78249,
ATTENTION: CHIEF EXECUTIVE OFFICER, AND TO THE HOLDER AT HIS ADDRESS INDICATED
ON THE SIGNATURE PAGE OF THIS STOCK PURCHASE AGREEMENT. NOTICES SHALL BE DEEMED
TO HAVE BEEN GIVEN ON THE DATE OF MAILING, EXCEPT NOTICES OF CHANGE OF ADDRESS,
WHICH SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN RECEIVED.


 


7.2                                 THE COMPANY COVENANTS TO TIMELY FILE (OR
OBTAIN EXTENSIONS IN RESPECT THEREOF AND FILE WITHIN THE APPLICABLE GRACE
PERIOD) ALL REPORTS REQUIRED TO BE FILED BY THE COMPANY PURSUANT TO ALL
APPLICABLE SECURITIES LAWS, INCLUDING THE EXCHANGE ACT. AT ANY TIME IF THE
COMPANY IS NOT REQUIRED TO FILE REPORTS PURSUANT TO SUCH LAWS, IT WILL PREPARE
AND FURNISH TO THE HOLDER AND MAKE PUBLICLY AVAILABLE IN ACCORDANCE WITH
PARAGRAPH (C) OF RULE 144 SUCH INFORMATION AS IS REQUIRED FOR THE INVESTOR TO
SELL SUCH SHARES AS IT CAN UNDER RULE 144. THE COMPANY FURTHER COVENANTS THAT IT
WILL TAKE SUCH FURTHER ACTION AS HOLDER MAY REASONABLY REQUEST TO SATISFY THE
PROVISIONS OF RULE 144 APPLICABLE TO THE ISSUER OF SECURITIES RELATING TO
TRANSACTIONS FOR THE SALE OF SECURITIES PURSUANT TO RULE 144.


 


7.3                                 UNLESS EACH HOLDER HAS GIVEN HIS APPROVAL,
THIS STOCK PURCHASE AGREEMENT SHALL NOT BE CHANGED, MODIFIED OR AMENDED AND MAY
NOT BE DISCHARGED EXCEPT BY PERFORMANCE IN ACCORDANCE WITH ITS TERMS.


 


7.4                                 THIS STOCK PURCHASE AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND TO THEIR
RESPECTIVE HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS. THIS STOCK
PURCHASE AGREEMENT SETS FORTH THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE
PARTIES AS TO THE SUBJECT MATTER HEREOF AND MERGES AND SUPERSEDES ALL PRIOR
DISCUSSIONS, AGREEMENTS AND UNDERSTANDINGS OF ANY AND EVERY NATURE AMONG THEM.


 


7.5                                 NOTWITHSTANDING THE PLACE WHERE THIS
AGREEMENT MAY BE EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY
AGREE THAT ALL THE TERMS AND PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS.


 


7.6                                 THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS.


 


7.7                                 THE HOLDING OF ANY PROVISION OF THIS
AGREEMENT TO BE INVALID OR UNENFORCEABLE BY A COURT OF COMPETENT JURISDICTION
SHALL NOT AFFECT ANY OTHER PROVISION OF THIS AGREEMENT, WHICH SHALL REMAIN IN
FULL FORCE AND EFFECT.


 


7.8                                 IT IS AGREED THAT A WAIVER BY EITHER PARTY
OF A BREACH OF ANY PROVISION OF THIS AGREEMENT SHALL NOT OPERATE, OR BE
CONSTRUED, AS A WAIVER OF ANY SUBSEQUENT BREACH BY THAT SAME PARTY.

 

--------------------------------------------------------------------------------


 


7.9                                 THE PARTIES AGREE TO EXECUTE AND DELIVER ALL
SUCH FURTHER DOCUMENTS, AGREEMENTS AND INSTRUMENTS AND TAKE SUCH OTHER AND
FURTHER ACTION AS MAY BE NECESSARY OR APPROPRIATE TO CARRY OUT THE PURPOSES AND
INTENT OF THIS AGREEMENT.


 


7.10                           WHENEVER THE CONTEXT OF THIS AGREEMENT REQUIRES,
THE GENDER OF ALL WORDS HEREIN SHALL INCLUDE THE MASCULINE, FEMININE, AND
NEUTER, AND THE NUMBER OF ALL WORDS HEREIN SHALL INCLUDE THE SINGULAR AND
PLURAL.


 

(Signature(s) on following page.)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

 

 

MDI, INC.

 

 

 

 

 

/s/ J. Collier Sparks

 

By:

J. Collier Sparks

 

Title:

President and CEO

 

Date:

September 8, 2009

 

 

 

 

 

 

 

ALMANA NETWORKS INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ John Linton

 

Name:

John Linton

 

Title:

Officer

 

 

 

 

 

ALMANA NETWORKS SOLUTIONS

 

 

 

 

 

By:

/s/ Swaraj Kumar

 

Name:

Swaraj Kumar

 

Title:

CEO

 

 

 

 

 

LINTON INVESTMENTS, L.P.

 

 

 

 

 

By:

/s/ John Linton, G.P Linton Investments LLC

 

Name:

John Linton

 

Title:

Manager, Linton Investments LLC

 

 

 

 

 

/s/ Swaraj Bontula

 

Swaraj Bontula

 

 

 

 

 

/s/ John Linton

 

John Linton

 

 

 

 

 

/s/ Robert Schorr

 

Robert Schorr

 

S-1

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Holders

 

ANI Shares to be
transferred

 

Repurchase Shares
to be issued

 

Escrow Shares to be
issued

 

Almana Network Solutions

 

300

 

750,000

 

2,100,000

 

Swaraj Bontula

 

460

 

1,150,000

 

3,220,000

 

John Linton

 

60

 

150,000

 

420,000

 

Linton Investments, LP

 

60

 

150,000

 

420,000

 

Robert Schorr

 

120

 

300,000

 

840,000

 

Totals

 

1,000

 

2,500,000

 

7,000,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

ANI CONTRACTS

 

1.

Revised Purchase Order dated April 4, 2009, by and between Arabian
Airconditioning Contracting and Almana Network Solutions

2.

Purchase Order dated April 5, 2009, by and between Arabian Airconditioning
Contracting and Almana Networks Solutions

3.

Letter of Intent dated April 15, 2009, by and between Al Jaber Trading &
Contracting and Almana Networks

4.

Contract Agreement dated April 27, 2009, by and between Diplomat Group W.L.L.
and Almana Networks Solutions

5.

Contract for supply, delivery, installation, testing, commissioning and
maintenance of extra low voltage system dated April 2009, by and between Power
Line Engineering — Qatar W.L.L. and Almana Networks Solutions

6.

Contract Agreement dated May 17, 2009, by and between Diplomat Group W.L.L. and
Almana Networks Solutions

7.

Confirmation for the preparation of prequalification and material submittal
dated May 31, 2009, by and between Powermech Engineering W.L.L. and Almana
Networks Solutions

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Disclosure Schedule

 

NONE

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Call Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Legal Opinion

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Legal Opinion

 

--------------------------------------------------------------------------------